Citation Nr: 0522759	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran's son is entitled to recognition as a 
helpless child of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel






INTRODUCTION

The veteran served on active duty from August 1943 to April 
1944.  The veteran died in 2002.  The appellant is the 
veteran's son.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico, which determined 
that the veteran's son was not entitled to recognition as a 
helpless child on the basis of permanent incapacity for self-
support.  The appellant submitted a notice of disagreement in 
January 2004 and a statement of the case was issued in April 
2004.  The appeal was perfected by receipt of a VA Form 9 in 
April 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant was born in 1948.  He was 18 years old in 1966.  

In the January 2004 rating decision the RO denied the 
appellant's claim based on the fact that he was not 
physically incapacitated before the age of 18.  The RO 
essentially focused on the appellant's physical impairments.  
However, the appellant also is claiming that he was 
permanently incapacitated for self-support before the age of 
18 by reason of mental defect.  The RO has not considered the 
issue of incapacity by reason of mental defect.  

In this regard, evidence received from elementary school 
officials reflects that the veteran only completed a 4th or 
5th grade education by age 18, (the documents are not 
consistent on that point).  They also show that he was 
receiving mental health treatment at that time, although 
attempts to obtain the records of this treatment have proved 
to be unsuccessful.  (The Medical Services Administration of 
Puerto Rico Medical Center advised in a September 2003 
document, that any records of the veteran's treatment at that 
time are either lost due to fire or flood, or are with those 
that have been stored in such a disorganized condition, they 
are not retrievable.)  

Although the appellant has apparently been employed as a 
mechanic since 1966, (and including as recently as 2004), 
there has been no effort made to determine if this was in a 
sheltered or otherwise protected environment, due to the 
presence of any developmental defect.  This should be 
accomplished before a final decision is entered.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  Send a letter to the appellant 
requesting that he provide sufficient 
information and, if necessary, 
authorization, in order to obtain his 
employment history from 1966 to the 
present.  Specifically, the appellant is 
request to provide the job title, dates 
of employment and the employers' name, 
address, and telephone number for all 
jobs held from 1966 to the present.  

2.  Contact the employers listed by the 
appellant to ascertain whether the 
appellant was employed in a protected 
environment such as a family business or 
sheltered workshop.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
entitlement to recognition as a helpless 
child of the veteran on the basis of 
permanent incapacity for self-support 
prior to attaining the age of 18 years.  
If the benefit sought on appeal remains 
denied, the RO must furnish the appellant 
an appropriate supplemental statement of 
the case and afford him the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

